Citation Nr: 0714842	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  03-13 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

2.  Entitlement to service connection for a lumbar spine 
disability, claimed as degenerative disc disease.

3.  Entitlement to service connection for a left leg 
disability.

4.  Entitlement to service connection for a left hip 
disability.

5.  Entitlement to service connection for a left arm 
disability.

6.  Entitlement to service connection for a left shoulder 
disability.

7.  Entitlement to service connection for an acquired 
psychiatric disability, claimed as a nervous condition.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1974 to March 
1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Nashville, 
Tennessee Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

The issues of entitlement to service connection for a lumbar 
spine disability, a left leg disability, a left hip 
disability, a left arm disability, a left shoulder 
disability, and a psychiatric disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's service-connected bilateral hearing loss is 
manifested by hearing acuity at Level 1, bilaterally.  

2.  The veteran has not submitted evidence tending to show 
that his service-connected bilateral hearing loss requires 
frequent hospitalization, is unusual, or causes marked 
interference with employment.

CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.321, 4.85, 4.86, 
Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in September 2003 and December 2005 
letters.  Collectively, these letters informed the veteran to 
submit any pertinent evidence he has in his possession, 
informed him of the evidence required to substantiate his 
increased rating claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained, and the veteran has been afforded an 
appropriate VA examination.  The claims folder contains 
service medical records, lay statements, and post-service 
medical records from VA Medical Center in Mountain Home, as 
well as private evidence from Drs. Ward, Hardin, and May.  It 
appears that all obtainable evidence identified by the 
veteran relative to his service connection claims has been 
obtained and associated with the claims folder, and that 
neither he or his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
Board is also unaware of any such evidence.  Therefore, the 
Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to his service connection claims.

The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

In a March 2006 supplemental statement of the case (SSOC) and 
a December 2006 letter, the RO advised the veteran as to how 
disability ratings and effective dates are assigned, as 
required in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio V. Principi, 16 Vet. App. 
183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2005) (harmless error).



Legal Criteria 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2006).  Evaluation of a service-connected disorder 
requires a review of the veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2006); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2006).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2006), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
When the appeal ensues from the veteran's disagreement with 
the evaluation assigned in connection with the original grant 
of service connection, the potential for the assignment of 
separate, or "staged" ratings for separate periods of time, 
based on the facts found, must be considered.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran's service-connected bilateral hearing loss is 
currently assigned a noncompensable evaluation, pursuant to 
Diagnostic Code 6100.  The assignment of a disability 
evaluation for hearing impairment is derived by a purely 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Evaluations for defective hearing are based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, along with the 
average hearing threshold level as measured by pure tone 
audiometry tests.  See 38 C.F.R. § 4.85 (2006).  "Pure tone 
threshold average" is the sum of the pure tone thresholds at 
1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. 
§ 4.85(d) (2006).  To evaluate the degree of disability for 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels, designated from 
level I for essentially normal acuity, through level XI for 
profound deafness.  See 38 C.F.R. § 4.85 (2006).

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral. Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b) (2006).

Evidence relevant to the severity of the veteran's hearing 
loss is a February 2006 VA audiological examination report.  
According to such report, pure tone thresholds, in decibels, 
were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
38.75
35
30
35
55
LEFT
33.75
25
25
30
55

Speech discrimination testing scores revealed speech 
recognition ability of 100 percent, bilaterally.  

Considering the February 2006 audiometric testing results, 
the veteran has level I hearing acuity, bilaterally.  See 38 
C.F.R. § 4.85, Diagnostic Code 6100, Table VI (2006).  The 
application of the Ratings Schedule establishes that a 
noncompensable evaluation for bilateral hearing loss is 
warranted under Diagnostic Code 6100, Tables VI, VII (2006).  
The audiometric results of record do not reflect an 
exceptional pattern of hearing loss, thus, an alternative 
method for evaluating hearing impairment is not for 
application.  See 38 C.F.R. § 4.86.  Therefore, the Board 
finds that a compensable evaluation for bilateral hearing 
loss is not warranted.

The Board is cognizant that the veteran has reported 
difficulty in understanding conversation.  He contends that 
his hearing loss is more severe than VA acknowledges, and 
that he is deserving of an increased disability rating for 
his service-connected bilateral hearing loss.  While the 
veteran's statements may be considered credible with regard 
to his subjective complaints pertaining to his hearing 
problems, the Board notes that medical diagnoses involve 
questions that are beyond the range of common knowledge and 
experience.  Rather, they require the special knowledge and 
experience of a trained medical professional.  Because the 
record does not show that the veteran is a medical 
professional, with the training and expertise to provide 
clinical findings regarding the degree of disability 
associated with his service connected hearing loss, his 
statements are not competent evidence for the purpose of 
establishing entitlement to a higher disability evaluation 
for that disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

The Board has also considered whether the veteran is entitled 
to a staged rating.  See Fenderson, supra.  It is the Board's 
opinion, however, that at no time during the pendency of this 
appeal has the veteran's service-connected bilateral hearing 
loss been compensably disabling.  As such, a staged rating is 
not warranted.

The preponderance of the evidence is against the veteran's 
increased rating claim for bilateral hearing loss.  As such, 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claim that 
would give rise to a reasonable doubt in favor of the 
veteran; the benefit-of-the-doubt rule is not applicable, and 
the appeal is denied.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).
Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2006).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular scheduler standards. The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. §3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identity 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. § 3.321 (b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
bilateral hearing loss.  There is also no evidence showing 
that the bilateral hearing loss has caused marked 
interference with employment and no evidence that pertinent 
disability causes marked interference with employment.  
Further, the evidence fails to show that the disability 
picture created by the bilateral hearing loss is exceptional 
or unusual.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action.  See 
VAOPGCPREC 6- 96.


ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.



REMAND

On review, the Board finds that additional development is 
necessary with respect to the service connection claims for a 
lumbar spine disability, a left leg disability, a left hip 
disability, a left arm disability, a left shoulder 
disability, and a psychiatric disability.

The veteran attributes his current low back problems to the 
duties he performed in the military as a generator mechanic.  
The veteran asserts that he was the only generator mechanic 
in his battalion from October 1975 to March 1977, and as a 
result suffered joint pain.  He asserts that, during service, 
he injured his lower back while loading and unloading 
generators.  Service medical records are negative for any 
back problems.  According to a March 2002 statement, a 
private chiropractor indicated that he treated the veteran in 
1978 for low back pain.  According to a statement from the 
same chiropractor, received in June 2003, it was noted that 
the veteran received treatment for pain in the low back, 
knee, and leg since 1979.  Also, according to a February 2003 
statement, a private physician noted that the veteran has 
chronic low back pain and stated that such back pain "could 
have occurred in the Army while moving heavy generators just 
as easily as in other occupations."  Given the current 
lumbar spine disability and the February 2003 statement 
suggesting a relationship to service, the Board finds that a 
VA examination is necessary.  38 C.F.R. § 3.159.

The record also contains diagnoses of arthritis of the left 
shoulder and left arm.  Service medical records dated in 
January 1976 reflect that the veteran injured his left arm 
and shoulder while loading a generator; diagnosis was muscle 
strain.  According to his March 2004 statement, the veteran 
contends that his current left shoulder disability is related 
to his current back disability.  Thus, the Board finds that a 
VA examination is also necessary to determine the probable 
etiology of disabilities of the left shoulder and left arm.

Finally, the Board notes that the veteran also attributes his 
left leg, left hip, and psychiatric disabilities to his back 
disability.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
orthopedic examination.  Prior to the 
examination, the examiner should review 
the entire claims folder, and then provide 
an opinion as to whether there is a 50 
percent probability or greater that the 
veteran's lumbar spine disability is 
related (proximately due to or aggravated 
by) to service.  Any opinion should be 
reconciled with the February 2003 private 
statement.  The examiner should note that 
the veteran was a generator mechanic in 
the service and comment on any 
relationship between his service duties 
and his current lumbar spine disability.  
The examiner should also comment on any 
effect that the veteran's post-service 
work as a brick mason had on his current 
lumbar spine disability (see private May 
1997 record).  

Further, the examiner should note all 
currently diagnosed disabilities of the 
left leg, left hip, left arm, and left 
shoulder.  For each diagnosed disability, 
the examiner should provide an opinion as 
to whether there is a 50 percent 
probability or greater that pertinent 
disability is related to (proximately due 
to or aggravated by) service, to include 
the veteran's service duties as a 
generator mechanic.  Any opinion regarding 
the left shoulder/arm should be reconciled 
with the service medical records showing a 
January 1976 muscle strain to the left 
shoulder and arm. 

If it is determined that the veteran's 
lumbar spine disability is related to 
service, the examiner should also comment 
as to whether there is a 50 percent 
probability or greater that any currently 
diagnosed disabilities of the left leg, 
left arm, left shoulder, left hip, as well 
as psychiatric disability, are related to 
the veteran's back disability.

2.  Upon completion of the above requested 
development, the RO should readjudicate 
the veteran's service connection claims 
for lumbar spine disability, a left leg 
disability, a left hip disability, a left 
arm disability, a left shoulder 
disability, and a psychiatric disability, 
taking into account any newly obtained VA 
examination report, and etiology opinion.  
All applicable laws and regulations should 
be considered.  If any benefits sought on 
appeal remain denied, the veteran and her 
representative should be provided with a 
SSOC and given the opportunity to respond 
thereto.

Thereafter, the case is returned to the Board.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


